Citation Nr: 1224859	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1983 and from December 2003 to February 2005.  The Veteran also had over nineteen years of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran also perfected an appeal as to the issue of entitlement to service connection for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, as the claim was granted in a February 2011 rating decision, this claim is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that she was stationed with a medical team in Iraq and received all of her care through the unit where she lived and worked.  She stated that she received treatment for both her right and left foot in service and has received treatment for both feet since service.  

The Veteran's full service treatment reports are not of record; however, the available records reflect that the Veteran sustained a lightning strike to the left leg while on a period of training in July 1998.  Thereafter, she reported shooting pain from the knee down.  The available records do not reflect treatment for the right or left foot.  

VA outpatient treatment reports dated from April 2005 to February 2010 reflect a diagnosis of and treatment for plantar fasciitis.  However, the diagnosis was rendered in regard to right heel complaints.   

In addition to the lack of medical evidence that the Veteran was treated for left foot complaints in service, there is no evidence of record, other than the Veteran's own self-reported history, and the lay statements outlined above, to suggest that the Veteran has manifested residual symptoms of a left foot disability since her discharge.  However, the Veteran is certainly competent to report left foot symptomatology in service, and, she is also competent to report symptoms of left foot symptoms after service. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in cases where the appellant's service medical records are unavailable through no fault of the claimant there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist includes the obligation to search for alternate methods of proving service connection. 

VA regulations do not require that service connection be established by service medical records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Court of Appeals for Veterans Claims (Court) has further held that the "duty to assist" the appellant includes advising him that, even though service records were not available, alternate proof to support the claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994). 

It remains unclear from what, if any, left foot disability the Veteran currently suffers.  There are no VA or private medical records in the file showing that the Veteran has a current left foot disability. 

Because in-service complaints have been conceded, and the Veteran has reported continuity of symptoms since service, the Veteran must be provided with an opportunity to provide evidence of a current disability.  Additionally, the Veteran should be examined to determine whether any current left foot disability is related to the reported left foot complaints in service.

VA outpatient treatment reports dated through February 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to associate the Veteran's outstanding service treatment records with the claims folder.  If they cannot be located this should be documented in the file.  

2.  Obtain any VA treatment reports dated after February 2010. 

3.  Schedule the Veteran for the appropriate VA examination to assess her claim for plantar fasciitis of the left foot.  The examiner should review the claims file and the report should note that review.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine the appropriate diagnosis related to the Veteran's left foot.  Based on a thorough review of the evidence of record, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left foot disability that is related to her period of active service including her reported in-service complaints.  All opinions should be set forth in detail and explained in the context of the record with a complete rationale provided.  The examiner must consider the Veteran's statements regarding the incurrence of and treatment for left foot complaints in service, in addition to her statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


